DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the pair of diffusion layers" and "the pair of first layers", in lines 7 and 18. There are insufficient antecedent base for these limitations in the claim; also it is unclear whether said limitations are the same as or different from "one first diffusion layer" and/or "another first diffusion layer", as recited in claim 1, line 5.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (2006/0170006) in view of Donnelly et al. (2011/0084324).
As for claims 1 and 3, Yamasaki et al. show in Figs. 16-18 and related text a semiconductor device comprising: 
a semiconductor substrate 1 on which an element region of a semiconductor and an element isolation region surrounding the element region and including an insulating film 3 which is in contact with the element region are formed; 
one first diffusion layer 11 and another first diffusion layer 11 which are formed in an upper portion in the element region to extend away from each other in a first direction (horizontal direction) and are configured such that ends of the pair of diffusion layers in the first direction are in contact with the insulating film; 
a gate oxide film 5 which is formed on the element region to extend in the first direction and is configured such that an end thereof in the first direction is in contact with the insulating film; 
a gate electrode 7 which extends in the first direction on the gate oxide film and is configured such that an end of the gate oxide film in the first direction is formed on the insulating film; and 
wherein an interval between the one first diffusion layer and the another first diffusion layer in a section (edge portion) is larger than an interval between the one first diffusion layer and the another first diffusion layer in a section (center portion).
Yamasaki et al. do not disclose a second diffusion layer which is formed in a region including a portion in which the gate oxide film is in contact with the insulating 
Donnelly et al. teach in Figs. 4, 2B and related text:
As for claim 1, a second diffusion layer 412a which is formed in a region including a portion in which the gate oxide film 216 is in contact with the insulating film within a channel region between the one first diffusion layer NSD and the other first diffusion layer NSD, wherein the second diffusion layer is formed at a position away from each of the pair of first layers by a predetermined interval in the first direction.

As for claim 3, the second diffusion layer contains impurities having a concentration higher than those of the channel region (claim 1, lines 3 and 12).
Yamasaki et al. and Donnelly et al. are analogous art because they are directed to a metal-insulator-semiconductor transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamasaki et al. with the specified feature(s) of Donnelly et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a second diffusion layer being formed in a region including a portion in which the gate oxide film being in contact with the insulating film within a channel region between the one first diffusion layer and the other first diffusion layer, wherein the second diffusion layer being formed at a position away from each of the pair of first layers by a predetermined interval in the first direction; and the 
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Therefore, the combined device shows an interval between the one first diffusion layer and the another first diffusion layer in a section in the first direction in which the second diffusion layer is included between the one first diffusion layer and the another first diffusion layer is larger than an interval between the one first diffusion layer and the another first diffusion layer in a section in the first direction in which the second diffusion layer is not included.

As for claim 2, the combined device shows the insulating film is embedded in a trench formed in the semiconductor substrate (Yamasaki: Figs. 17-19, [0037]).

As for claim 4, the combined device shows the second diffusion layer and the channel region are of a first conductive type, and the one first diffusion layer and the 

As for claim 5, the combined device shows one high concentration diffusion layer 17 and another high concentration diffusion layer 17 which contain impurities having a concentration higher than those of the one first diffusion layer and the another first diffusion layer are formed in a surface layer of each of the one first diffusion layer and the another first diffusion layer (Yamasaki: [0034], lines 11-13; [0039], [0042]), 
the end of the gate electrode includes a region covering the second diffusion layer, and an electrode width in a direction perpendicular to the first direction at the end of the gate electrode is larger than an electrode width in the direction perpendicular to the first direction in a region of the gate electrode other than the end, and 
an interval between the one high concentration diffusion layer and the another high concentration diffusion layer in a section in the first direction in which the second diffusion layer is included between the one high concentration diffusion layer and the another high concentration diffusion layer is larger than an interval between the one high concentration diffusion layer and the another high concentration diffusion layer in a section in the first direction in which the second diffusion layer is not included (combined Yamasaki: Fig. 17 with Donnelly et al.: Figs. 4, 2B).

As for claim 7, Yamasaki et al. show in Figs. 16-18 and related text a semiconductor device comprising: 

an electrode 7 which is configured such that an end of the electrode is disposed on the element isolation region and is disposed in the element region on the principal surface with an insulating layer 5 interposed therebetween; 
a pair of first diffusion layers 11 which are disposed opposite to each other in the element region included in a region corresponding to the electrode when seen in a plan view; and 
wherein a channel region interposed between the pair of first diffusion layers extends in a direction perpendicular to the side and includes the pair of first diffusion layers, and 
the channel region includes a first region (edge portion) and configured such that a width in the direction parallel to the side is a first length, and a second region (center portion) configured such that a width in the direction parallel to the side is a second length shorter than the first length.
Yamasaki et al. do not disclose a second diffusion layer which is in contact with a side on which a boundary between the element region and the element isolation region is formed and is disposed away from each of the pair of first diffusion layers by a predetermined interval in the first direction in the element region included in the region corresponding to the electrode when seen in the plan view.
Donnelly et al. teach in Figs. 4, 2B and related text a second diffusion layer 412a which is in contact with a side on which a boundary between the element region and the 
Yamasaki et al. and Donnelly et al. are analogous art because they are directed to a metal-insulator-semiconductor transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamasaki et al. with the specified feature(s) of Donnelly et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a second diffusion layer which being in contact with a side on which a boundary between the element region and the element isolation region being formed and being disposed away from each of the pair of first diffusion layers by a predetermined interval in the first direction in the element region included in the region corresponding to the electrode when seen in the plan view, as taught by Donnelly et al., in Yamasaki et al.'s device, in order to reduce leakage current and improve the performance of the device.
Therefore, the combined device shows the channel region includes a first region including the second diffusion layer and configured such that a width in the direction parallel to the side is a first length, and a second region configured such that a width in the direction parallel to the side is a second length shorter than the first length.

Claim 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (2006/0170006) and Donnelly et al. (2011/0084324) in view of Bairo (2018/0261638).

Yamasaki et al. and Donnelly et al. do not disclose a contact is coupled to a region including the protrusion portion on the top face of each of the one high concentration diffusion layer and the another high concentration diffusion layer.
Bairo teaches in Fig. 1 and related text a contact 17 is coupled to a region including the protrusion portion on the top face of each of the one high concentration diffusion layer 12 and the another high concentration diffusion layer 13 ([0058], lines 9-12).
Yamasaki et al., Donnelly et al. and Bairo are analogous art because they are directed to a metal-insulator-semiconductor transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamasaki et al. and Donnelly et al. with the specified feature(s) of Bairo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a contact being coupled to a region including the protrusion portion on the top face of each of the one high concentration diffusion layer and the another high concentration diffusion layer, as taught by Bairo, in .

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.